DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 8, and 13-15 are amended.  Claim 21 is new.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 Jul. 2022 and 21 Jul. 2022 have been considered by the examiner.

Response to Amendment
	The amendments filed on 14 Jul. 2022 have been entered. 

Response to Arguments
	In view of Applicants amendments, the rejection of claim 14 under 35 USC 112(d) as being of improper dependent form for failing to further limit the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claim 13 under 35 USC 102(a)(1) as being anticipated by Hanaoka et al. (J. Am. Chem. Soc.; published 2007) is withdrawn.
	In view of Applicants amendments, the rejection of claims 13 and 15 under 35 USC 103 as being unpatentable over Hanaoka et al. (J. Am. Chem. Soc.; published 2007), in view of Polášek et al. (Inorg. Chem.; published 2009) is withdrawn.
	In view of Applicants amendments, the rejection of claims 13 and 15 under 35 USC 103 as being unpatentable over Hanaoka et al. (J. Am. Chem. Soc.; published 2007), in view of Polášek et al. (Inorg. Chem.; published 2009) and Sarzanini et al. (J. Chromatogr. A; published 1999) is withdrawn.
	In view of Applicants amendments, the rejection of claims 13 and 15 under 35 USC 103 as being unpatentable over Hanaoka et al. (J. Am. Chem. Soc.; published 2007), in view of Polášek et al. (Inorg. Chem.; published 2009) and Sarzanini et al. (J. Chromatogr. A; published 1999), in further view of Funasaka et al. (J. Phys. Chem.; published 1995) is withdrawn.
In view of Applicants amendments, the rejection of claims 13 and 15 under 35 USC 103 as being unpatentable over Hanaoka et al. (J. Am. Chem. Soc.; published 2007), in view of Polášek et al. (Inorg. Chem.; published 2009) and Sarzanini et al. (J. Chromatogr. A; published 1999), in further view of Tounier et al. (US 5,910,300; issued 8 Jun. 1999) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 8-12, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka et al. (J. Am. Chem. Soc.; published 2007), in view of Polášek et al. (Inorg. Chem.; published 2009) and Sarzanini et al. (J. Chromatogr. A; published 1999) for the reasons cited in the Office action filed on 18 Apr. 2022.

Applicants Arguments
	Applicants assert that the cited references do not teach or suggest using the compound of general formula (I) for chromatographically separating rare earth elements and/or s-, p- and d-block metals.  Hanaoka does not teach using any of the claimed compounds for the chromatographic separation of rare earth elements and/or s-, p- and d-block metals by complexing rare earth elements and/or metals with compounds of general formula (I) prior to chromatographic separation.  There is no discussion or suggestion that the HPLC purification disclosed by Hanaoka would be relevant to the separation of rare earth elements and/or s-, p-, and d-block metals.  Nowhere does Polášek disclose or suggest how to separate rare earth elements and/or s-, p-, and d-block metals.  Sarzanini does not disclose or mention the compounds of general formula (I) for the chromatographic separation of rare earth elements and/or s-, p- or d-block metals.  A person of ordinary skill would have no reason or motivation to select and use strongly chelating ligands, such as the presently claimed compounds, as it was thought that strongly coordinating ligands would provide kinetically inert complexes that would not permit exchange. 

Applicant's arguments filed 14 Jul. 2022 have been fully considered but they are not persuasive.  Hanaoka teaches and suggests luminescent lanthanide complexes amenable to HPLC purification and/or separation.  The luminescent lanthanide chelating ligands in Hanaoka read on the compounds of instant formula (I) in claims 1 and 9 wherein X and the neighboring carbon, Z and R together form a six membered ring optionally substituted with F or Me (C1 alkyl); Y is N; Z is C; L=covalent bond; and n=1. The lanthanide complexes in Hanaoka are water soluble, contain a sensitizing chromophore and stable under chromatographic separation.  Hanaoka exemplifies HPLC purification/separation of the lanthanide complexes.  Consequently, Hanaoka is directed to a method of chromatographically separation rare earth elements comprising contact a compound of general formula (I) with a mixture of at least one rare earth element.  Nowhere does Hanaoka teach or suggest that the taught or suggested luminescent lanthanide complexes therein cannot be treated with an acid to decomplex the compounds of general formula (I) from the metal ions.  Neither instant claim 1 nor claim 9 require the limitation of treating the lanthanide complex with an acid to decomplex the lanthanide complex.  
Sarzanini teaches the advantages of separating metal species such as lanthanides by HPLC as it advantageously enables metal speciation.  At pg. 271, Sarzanini teaches precolumn complexation.  According to Sarzanini in most cases lanthanides need to be precomplexed with proper ligands and then separated.  The ligands in Hanaoaka are suitable for complexing lanthanides and advantageously contain a chromophore.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the separation method of Hanaoka by contacting the compounds taught by Hanaoka with a mixture of rare earth metals comprising at least Eu, Gd, Tb, and Dy optionally as chloride salts and optionally containing d-block transition metals to for a separation mixture and then apply the separation mixture to a chromatography column such as reversed phase HPLC as taught by Hanaoka and Sarzanini because it would have been expected to advantageously enable metal speciation in a complex mixture of rare earth metals using an advantageous ligand containing a chromophore.  Polášek teaches an makes obvious N-oxide derivatives of the Hanaoka compounds and Polášek teaches HPLC separation.

Claim(s) 1-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka et al. (J. Am. Chem. Soc.; published 2007), in view of Polášek et al. (Inorg. Chem.; published 2009) and Sarzanini et al. (J. Chromatogr. A; published 1999), in further view of Thompson et al. (J. Inorg. Nucl. Chem.; published 1962) for the reasons cited in the Office action filed on 18 Apr. 2022.

Applicants Arguments
	Applicants assert that Thompson does not disclose or suggest the compounds of general formula I or using such compounds for the chromatographic separation of rare earth elements and/or s-, p-, and d-block metals.  

Applicant's arguments filed 14 Jul. 2022 have been fully considered but they are not persuasive.  The teachings of Hanaoaka, Polášek, and Sarzanini are not deficient for the reasons discussed above.  Thompson teaches and motivates the 6-methylpyridinyl for quinoline substitution.


Claim(s) 1-5, 8-12, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka et al. (J. Am. Chem. Soc.; published 2007), in view of Polášek et al. (Inorg. Chem.; published 2009) and Sarzanini et al. (J. Chromatogr. A; published 1999), in further view of Funasaka et al. (J. Phys. Chem.; published 1995) for the reasons cited in the Office action filed on 18 Apr. 2022.


Applicants Arguments
	Applicants assert that the further combination of Funasaka does not make out a prima facie case of obviousness for the subject matter of the claims.

Applicant's arguments filed 14 Jul. 2022 have been fully considered but they are not persuasive. The teachings of Hanaoaka, Polášek, and Sarzanini are not deficient for the reasons discussed above.  Funasaka teaches and motivates repeated injection and collection cycles of the corresponding metal complexes.

Claim(s) 1-5, 8-12, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka et al. (J. Am. Chem. Soc.; published 2007), in view of Polášek et al. (Inorg. Chem.; published 2009) and Sarzanini et al. (J. Chromatogr. A; published 1999), in further view of Tournier et al. (US 5,910,300; issued 8 Jun. 1999) for the reasons cited in the Office action filed on 18 Apr. 2022.

Applicants Arguments
Applicants assert that the further combination of Funasaka does not make out a prima facie case of obviousness for the subject matter of the claims.

Applicant's arguments filed 14 Jul. 2022 have been fully considered but they are not persuasive. The teachings of Hanaoaka, Polášek, and Sarzanini are not deficient for the reasons discussed above.  Tournier teaches and motivates adding an acid to decomplex the metal from the chelate.


New Grounds of Rejection

Claim Rejections - 35 USC § 103
Claim(s) 13-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaspersen et al. (WO 95/01346 A1; published 12 Jan. 1995), in view of Polášek et al. (Inorg. Chem.; published 2009).

	Kaspersen et al. teach chelating compounds (see title).  Kaspersen et al. teach that the chelating compounds according to the invention are suitable for complexing trivalent metal ions, in particular heavy metal ions, the lanthanide and the actinides (see pg. 6).  Kaspersen et al. disclose the compound 5 
    PNG
    media_image1.png
    440
    945
    media_image1.png
    Greyscale
 (see pg. 10).
	Kaspersen et al. do not teach 4-(benzylcarbamoyl)-2-(( 4,7,10-tris(carboxymethyl)-
1,4,7,10-tetraazacyclododecan-1-yl)methyl)pyridine 1-oxide.
Polášek et al. teach pyridine-N-oxide analogues of DOTA and their gadolinium(III) complexes endowed with fast water exchange on the square-antiprismatic isomer (see title).  Polášek et al. teach that the replacement of one of the acetate arms in the structure of DOTA with pyridine N-oxide leads to accelerated water exchange on the Gd(III) complex (see pg. 465).  Polášek et al. disclose H3L1 and H4L2 
    PNG
    media_image2.png
    332
    263
    media_image2.png
    Greyscale
 (see pg. 456).  The molecules H3L1 and H4L2 differ in substitution in the 4 position of the pyridine ring.  Although the modification might have an effect on the resulting basicity of the nitrogen atom bearing the pyridine-N-oxide moiety, the difference should be small (see pg. 462).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kaspersen et al. (compound 5) by repositioning the 6-benzylcarbamoyl substituent to the 4-position of the pyridine ring as taught by Polášek et al. because it would have been expected to provide an equivalent compound suitable for complexing trivalent metal ions such as lanthanides.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kaspersen et al. (compound 5) by further incorporating an N-oxide moiety as taught by Polášek et al. because it would have been expected to accelerated water exchange or an equivalent moiety suitable for complexing lanthanides.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka et al. (J. Am. Chem. Soc.; published 2007), in view of Polášek et al. (Inorg. Chem.; published 2009) and Thompson et al. (J. Inorg. Nucl. Chem.; published 1962).

Hanaoka et al. teach time resolved long lived luminescence imaging method employing luminescent lanthanide probes with a new microscopy system (see title).  Hanaoka et al. teach that fluorescence imaging is a powerful tool for the visualization of biomolecules in various biological environments and is important for elucidating biological functions (see pg. 13502).  Hanaoka et al. teach that HPLC purification was performed on a reversed phase column (see pg. 13508).  Hanaoka et al. disclose compound 7a (see pg. S18).  Hanaoka et al. teach that compound 7a (0.103 mmol) was purified by reversed phase HPLC (see pg. S9).  Hanaoka et al. teach that that 7a was dissolved in distilled water.  To this solution, 0.1 M aqueous NaOH was added until pH 7 was reached.  An aqueous solution of EuCl3-6H2O (0.113 mmol; Cl salt of inorganic acid HCl) was then slowly added.  (Molar ratio of metal ions to a compound of formula (I) is 1:0.9).   The mixture was heated to 70oC for 1 h under Ar and cooled to room temperature.  The residue was purified by reversed phase chromatography. The europium(III) salt of 8a had a HPLC analysis retention time of 10.2 min (purity, 98.7%) (see pg. S10-S11).  
	Hanaoka et al. do not disclose a compound of instant formula (I) wherein X is Me and each R is H.
	Polášek et al. teach as discussed above.
	Thompson et al. teach complexes of rare elements (see title).  Thompson et al. disclose 2-picolyliminodiacetic acid and 6-methyl-2-picolyliminodiacetic acid (see pg. 1016).  Thompson et al. teach the formation constants for the rare earth 2-picolyliminodiacetic acid chelates and rare earth 6-methyl-2-picolyliminodiacetic acid chelates (see table 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Hanaoka et al. by substituting the quinoline moiety with 6-methylpyridine as taught by Thompson et al. because it would have been expected to provide an equivalent chelating moiety suitable for chelating rare earth metals.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618